department of the treasury internal_revenue_service washington d c may ep fa aa tax_exempt_and_government_entities_division u i l kekkaerekeeraereerreererererer mrr kekekkkeekrekeekerekeereererererer attn ereekekererrerererereerereeere legend employer m _ krkrkkrereererkeekerrerrerikree state a reece rerererekrererereree group n employees vrekrerrerekreerrererrrrerkee statute p coe gg rmr ker keir r irr iie irr eet reekeerererererrerererekrere statute q statute r statute s rekrereraekekrererekreererrreere -_ khekeekeaeerererereeekrkeakakiee _ kererreeererreeeeeekekrkekkkek plan xx _ krrekrkeekcerereeererererererkee proposed resolution n ae kx krkeekekrerreererereeererrere krrerreeekrrerererereeerererer form o ordinance o city c dear kerekekekrkkkrkrekkk ee khkkkkekerekeerekkeke kkk rie ee kkkkkkkrkkeekekekrekerkeerekrekere kekeererkekereekreeeeke rrr een kkkekreerrereekekekekekekerere this is in response to a ruling_request dated date which was received in our office on date as supplemented by correspondence dated april may and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x your authorized representative has submitted the following facts and representations employer m is a municipal corporation duly organized and existing under the laws of state a ordinance o signed by the mayor of city c and dated date created and established plan x in accordance with statute p for the benefit of its group n employees statute p provides that in each municipality as defined in statute q the city council or the board_of trustees shall establish and administer a plan for the benefit of its group n krrkkkkkekekeerererereeeere employees their surviving spouses children and certain other dependents you represent that plan x meets the qualification requirements set forth under sec_401 a of the code statute r provides that each group n employee shall contribute dollar_figure percent of his her salary to plan x _ statute s provides that a municipality such as employer m may pick up the group n if a municipality decides not to pick up the employees’ contributions required by statute r contributions the required contributions shall continue to be deducted from salary statute s further provides that if contributions are picked up they shall be treated as employer contributions in determining tax treatment under the internal_revenue_code statute s also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available the municipality shall pay these contributions from the same source of funds which is used to pay the salaries of the group n employees employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of both prior to the inception of the pick up program employer m will give present group n employees an opportunity to elect on form o whether to participate in the pickup program new employees hired subsequent to the inception of the pick up program will also be given an opportunity to elect whether or not to participate in the pick up program to effectuate the pickup as provided for in statute s employer m intends to adopt proposed resolution n and form o sec_1 of proposed resolution n provides that in accordance with the provisions of statute s employer m shall pick up the group n employees’ contributions to plan x sec_2 of proposed resolution n as amended in your correspondence dated date provides in pertinent part that employer m’s pick up of the group n employees’ pension contributions shall be treated as employer contributions in determining tax treatment under the code provided however that employer m shall continue to withhold federal and state income taxes on these amounts until it is ruled that these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available _ proposed resolution n further provides that a group n employee is not given the option to receive the contributed amounts directly employer m proposes to give current and future employees an opportunity to make a one time irrevocable election to participate in the proposed pick up arrangement or to continue to make after tax employee contributions to plan x to facilitate this election each group n employee whether newly hired or presently employed by employer m shall be provided an election document form o which requests the employee to identify whether he or she elects to continue making after-tax contributions to plan x or to participate in the pick up program the election to participate in the pick up program is irrevocable further the election to not participate in the pick up program and to continue to make after-tax employee contributions to plan x is also irrevocable for currently instated employees the one-time irrevocable election shall be exercised in writing no later than days from the effective date of the pick up keekkerrekrkeeerieerererrere arrangement for employees hired subsequent to the effective date of the pick up arrangement the one-time irrevocable election must be filed in writing no later than days from the date he or she was accepted as a member of plan x the election_period shall be extended for an additional thirty days in the event the subject group n employee has been unable to acknowledge his or her election for reasons other than fault of his or her own employer m represents in the letter it intends to give to all group n employees that the election to accept or reject the pension pick up is irrevocable that the group n employee may not subsequently change or amend the election and that failure to make a written election within the prescribed election_period shall be interpreted as an acceptance of the pick up program based on the aforementioned facts and representations you request the following rulings the mandatory employee contributions to plan x which are picked up for the group n employees who so elect in an irrevocable written election are picked-up within the meaning of sec_414 of the code thereby rendering the picked-up contributions excludible from the current gross_income of the group n employees on whose behalf the pickup is made the picked up contributions to plan x are not considered wages of the group n employees for federal_income_tax withholding purposes and as such federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing kekrereeeerereeeerherereeaee s to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will make contributions to plan x in lieu of contributions by the group n employees under proposed resolution n group n employees participating in plan x are not given the option to receive the contributed amounts directly in lieu of having such contributions paid_by employer m to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group n employees who participate in pian x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date proposed resolution n is signed or the date the pick-up is put into effect this ruling is based on proposed resolution n as set forth in your letter dated date and the amendment to proposed resolution n submitted with your correspondence dated date and form o as submitted with your correspondence dated date this ruling is based on the condition that a group n employee who makes a one-time irrevocable election to participate in the pick up provisions of plan x within employer m’s prescribed election_period may not subsequently alter or amend the pick up provisions of plan x further this ruling is also based on the condition that a group n employee who makes a one-time irrevocable election not to participate in the pick up provisions of plan x within employer m’s prescribed election_period may not subsequently alter or amend this election to not participate in the pick up provisions of plan x this election to participate in for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both hekeekrerekrerekerereererek these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have questions regarding this ruling you may contact t ep ra t at sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice
